Citation Nr: 0838141	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1988 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied 
the veteran's claim for a disability rating higher than 50 
percent for his service-connected PTSD.


FINDINGS OF FACT

1.  The veteran's PTSD is moderately disabling and causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression and 
decreased motivation.

2.  The veteran has been able to maintain gainful employment 
since he left service, with no evidence that his PTSD has 
required hospitalization or caused marked interference with 
his employment.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
50 percent for PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125- 4.132, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  The Board will then address the claim on its 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in December 2004 and March 2006.  These 
letters informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Moreover, with respect to the 
Dingess requirements, he was given notice of what type of 
information and evidence he needed to substantiate his 
increased-rating claim, as the premise of the claim is that 
his PTSD is more severe than reflected by the currently 
assigned 50 percent rating.  It is therefore inherent that 
he had actual knowledge of the disability rating element of 
his claim.  The March 2006 letter also notified him of the 
downstream effective date element of his claim.  

While the notice letters do not appear to strictly comply 
with the Court's holding in Vazquez, supra, the Board finds 
that the veteran is not prejudiced by this.  It is important 
to keep in mind that he is represented by Disabled American 
Veterans, which the Board presumes has a comprehensive 
knowledge of VA laws and regulations, including those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  In 
addition, the veteran and his representative were provided 
copies of the rating decision at issue on appeal, a SOC, and 
a SSOC, all of which combined to inform him of the evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulations, including the criteria for evaluation 
of his PTSD, and an explanation for 


the decision reached.  All of this demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge of the type evidence needed to support his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records the veteran and his representative 
identified, including pertinent VA treatment records.  In 
addition, the veteran was examined for VA compensation 
purposes in February 2005.  This examination report is 
adequate for rating purposes.  38 C.F.R. § 4.2; see Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Analysis

The record shows the veteran was stationed aboard the USS 
IOWA when an explosion occurred in April 1989, killing 
several crewmembers.  He was eventually diagnosed with PTSD 
based on that traumatic incident.  In July 2001, the RO 
granted service connection for PTSD, which was eventually 
assigned a 50 disability rating.  This appeal arose from the 
veteran's December 2004 claim in which he indicated that his 
PTSD was more severely disabling than reflected in the 
current 50 percent rating.  For the reasons and bases set 
forth below, however, the Board finds that the preponderance 
of the evidence is against his claim.  Hence, the appeal must 
be denied.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The veteran's PTSD has been rated as 50-percent disabling 
under the general rating formula for mental disorders.  Under 
these criteria, a 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008).

The next higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 50 
percent for the veteran's PTSD.  His PTSD does not meet the 
criteria for the next higher rating of 70 percent.  In 
reaching this decision, the Board has considered a February 
2005 psychiatric examination report as well as VA outpatient 
treatment records, none of which shows his PTSD warrants a 
disability rating higher than 50 percent.  

The veteran was examined for VA compensation purposes in 
February 2005.  A report from this examination provides the 
most compelling evidence against his claim, as none of the 
symptoms described in the criteria for a 70 percent rating 
are mentioned.  During the interview, he reported that his 
symptoms included poor sleep, cold sweats, moodiness, as well 
as flashbacks and intrusive thoughts about the explosion in 
service.  He described a fairly normal work history.  For 
example, he stated that he had worked for a bakery for the 
first eight years after leaving the military, and that for 
the past three and half years he had been working for 
Metropolitan Atlanta Rapid Transit Authority (MARTA) cleaning 
stations.  He indicated that he enjoyed good relations with 
his supervisors and his coworkers at both jobs. 

A mental status examination revealed the veteran was fully 
oriented and that his appearance and hygiene were 
appropriate.  His behavior was appropriate, he denied panic 
attacks, and his ability to communicate was normal.  The 
examiner also noted that obsessional rituals were absent, his 
thought process was appropriate, his ability to think 
abstractly was normal, and his memory was within normal 
limits.  The veteran also denied both homicidal and suicidal 
ideation.  Indeed, the only abnormality noted on mental 
status examination was an abnormal mood and affect, which the 
examiner described as a disturbance and motivation of mood.  
And although the examiner noted the veteran's history of some 
paranoid ideas, no hallucinations were present.  

The examiner concluded by continuing the diagnosis of PTSD 
and assigning a Global Assessment of Functioning (GAF) score 
of 50.  The examiner also commented that "[the veteran] does 
not have difficulty performing activities of daily living.  
He has difficultly establishing and maintaining effective 
work and social relationships because of PTSD[.]  He has no 
difficulty understanding commands.  He appears to pose no 
threat of persistent danger or injury to self or others[.]"

The Board notes that none of the symptoms listed in the 
criteria for a 70 percent rating are listed in this 
examination report.  In other words, this report does not 
show occupational and social impairment with deficiencies in 
most areas - such as work, school, family relations, 
judgment, thinking or mood - due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130.

The only symptoms mentioned in this report involve the 
veteran's decreased mood and motivation, neither of which 
appears to cause significant occupational or social 
impairment.  The Board emphasizes that he has been able to 
maintain gainful employment since he left the military in 
1991, where he described having good relations with 
supervisors and coworkers.  The Board has considered the 
examiner's opinion that the veteran has difficulty 
establishing and maintaining effective work and social 
relationships because of PTSD.  However, there is no 
indication in the record that he is unable to establish and 
maintain effective relationships as a result of his PTSD, 
but, rather, has difficulty in doing so, which is consistent 
with a 50 percent rating rather than the next higher rating 
of 70 percent.

The Board has also considered the GAF score of 50.  A GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF 
score of 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).

This score suggests a more serious disability picture than 
the evidence as a whole shows.  The Board therefore places 
lesser probative value on this low GAF score, in isolation, 
since it is not supported by the other evidence.  Concerning 
this, no significant findings were shown on mental status 
examination.  Also significant is the fact that the veteran 
has consistently denied suicidal ideation; there has been no 
evidence of obsessional rituals or antisocial behavior such 
as shoplifting; and he has had no difficulty keeping a job.  
In light of these findings, none of which reflect serious 
symptoms, the Board places limited probative value on this 
GAF score.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999) (holding that the Board 
can value one medical opinion over another, as long as a 
rationale basis is given.)  GAF scores, like an examiner's 
assessment of the severity of the condition, must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126.

The Board notes that VA outpatient treatment records dated 
from 2003 to 2006 show findings similar to those in the 
February 2005 examination report, and therefore provide 
additional evidence against the claim.  Overall these records 
show no significant findings on mental status examination 
other than depression, which does not appear to be 
significantly disabling.  Several reports, for example, note 
"no acute mental findings."  Although these records show 
the veteran and his wife were in the process of a stressful 
divorce, a January 2005 entry notes that he continues to 
work, has a stable living arrangement, and has family 
support.  


So even in light of his failed marriage, these records do not 
indicate he is unable to establish and maintain effective 
relationships as a result of his PTSD, as pointed out in the 
February 2005 examination report.  

The Board also notes that these records include several GAF 
scores of 55 and one GAF score of 58.  These scores 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co- workers)."  
See Quick Reference to the Diagnostic Criteria from DSM-IV 
46-47 (1994).  GAF scores of 55 and 58 are consistent with 
the criteria for a 50 percent rating.  These scores 
constitute a more accurate reflection of the veteran's 
overall disability picture than the GAF score of 50 listed in 
the February 2005 examination report.  Simply stated, these 
GAF scores provide additional evidence against the claim.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 50 percent for his PTSD.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, however, no evidence shows the veteran's PTSD 
has independently caused marked interference with his 
employment or required frequent periods of hospitalization.  
The February 2005 examination report notes that he had never 
been hospitalized because of his PTSD.  This report also 
notes that he had been gainfully employed with the same 
company for the past three and half years, where he had 
maintained good relations with his supervisor and coworkers.  
He also had steady, gainful employment prior to that.

In support of his argument that his PTSD interferes with his 
job, the veteran submitted an Application For Family Or 
Medical Leave dated in July 2001.  Since this application is 
dated over three years prior to the date of his claim, it is 
not particularly probative in his current appeal.  Francisco, 
7 Vet. App. at 58 (1994) (holding that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.)  In any event, a 
nurse at that time certified that the veteran would need to 
meet with his therapists every six weeks and his doctor every 
three months.  Thus, it does not appear that these 
appointments would require him to miss any significant amount 
of work.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is another way of 
saying the veteran's existing 50-percent rating assigned for 
his PTSD contemplates there will be some employment 
impairment.  In short, although his PTSD may interfere 
somewhat with his ability to work, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular rating is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 50 percent for 
PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


